NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply 7/18/2022, respectively, in response to the non-final office action  mailed 1/18/2022.
Claims 1, 6, and 13 are pending.  Claim 5 has been canceled.  
Claims 1, 6, and 13 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn
The objection to the drawings is withdrawn in view the amendment filed 7/18/2022.

Specification- withdrawn
The objection to the specification is withdrawn in view the amendment filed 7/18/2022.

Claim Objections- withdrawn
The objection of claims 1 and 6 is withdrawn in view the amendment filed 7/18/2022.


Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 7/18/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Davis-Smyth et al. (EMBO J. 15:4919-4927 (1996) - cited in IDS filed 11/16/2021), is withdrawn in view the amendment filed 7/18/2022.
The rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Davis-Smyth et al. (U.S. 6,383,486 - hereinafter referred to as “Davis-Smyth 2”), is withdrawn in view the amendment filed 7/18/2022.
The rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. 2010/0331250), is withdrawn in view of the amendment filed 7/18/2022.
The rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2016/0024483), is withdrawn in view the amendment filed 7/18/2022. 

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 5, and 13 under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2010/0331250), is withdrawn in view the amendment filed 7/18/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an anti-VEGF agent comprising a VEGF binding portion operatively linked to a Fc-IgG, wherein the VEGF binding portion comprises a VEGF binding domain consisting essentially of an IgG-like domain 2 of VEGFR-1, a VEGF binding domain that is an IgG-like domain 3 of VEGFR-1, and a VEGF binding domain that is an IgG-like domain 4 of VEGFR-1 is free the prior art.
The closest prior art to the instant claims is: 
Davis-Smyth et al. (EMBO J. 15:4919-4927 (1996) - cited in IDS filed 11/16/2021) teach fusion protein constructs comprising the extracellular domain of VEGFR-1 (also known in the art as Flt-1) fused to Fc-IgG.  Figure 2 of Davis-Smyth et al. shows that the extracellular domain (ECD) of VEGFR-1 consists of seven immunoglobulin-like (IgG-like) domains.  See also abstract, Fig. 1, and p. 4920.  The reference teaches variant Flt-1-IgG which comprises the entire extracellular domain of VEGFR-1 fused to an Fc, ECD-IgG.  This construct is deemed to read on an anti-VEGF agent comprising IgG-like domains 2-4 of VEGFR-1 operatively linked to a Fc-IgG.  Examiner expressly notes that this fusion protein comprises all 7 of the VEGFR-1 domains, not just domains 2-4. 
Zhou et al. (U.S. 2010/0331250) teach chimeric vascular endothelial cell growth factor (VEGF) receptor or a fragment thereof with a multimerizing component, which have a superior binding capacity with human VEGF and placental growth factor (PIGF). Zhou teach a fusion protein comprising a chimeric VEGF receptor or a fragment thereof and a multimerizing component, wherein the chimeric VEGF receptor (VEGFR) or the fragment thereof comprises at least three amino acid sequences from a VEGF receptor, and the fusion protein binds with high affinity to VEGF (claim 3). The VEGFR can be an extracellular domain from Flt1 (also known as VEGFR-1; claims 7-8).  The ECD domain can comprise the extracellular domain of the VEGF receptor comprises Flt1D2-Flt1D4 (claim 17; VEGFR-1 IgG-like domains 2 and 4).  Examiner expressly notes that this fusion protein excludes domain 3 of VEGFR-1.
Kim (U.S. 2016/0024483) teach an anti-VEGF agent comprising IgG-like domains 2 and 3 of VEGFR-1 operatively linked to a Fc-IgG (paras. [0008]-[0009], [0073]); examples 1.5, 2.1-2.3, and Fig. 1A).  Examiner notes that this fusion protein excludes domain 4 of VEGFR-1.
The closest prior art to instant SEQ ID NO: 11 is Kitajewski et al. (U.S. 2015/0175675- cited in IDS filed 7/16/2020). SEQ ID No: 11 has 80.6% identity with SEQ ID No: 33 of Kitajewski et al.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, and 13 are allowed as set forth in the amendment filed 7/18/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654